Case: 2:18-cv-00762-ALM-MRM Doc #: 13 Filed: 06/05/20 Page: 1 of 2 PAGEID #: 63




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

DANIEL B. BRAGG,

                      Petitioner,               :   Case No. 2:18-cv-762

       - vs -                                       District Judge Algenon L. Marbley
                                                    Magistrate Judge Michael R. Merz

CHARLES BRADLEY, Warden,
 Pickaway Correctional Institution
                                                :
                      Respondent.


                     REPORT AND RECOMMENDATIONS


       This habeas corpus case is before the Court on Petitioner’s Motion for Relief from

Judgment under Fed.R.Civ.P. 60(b)(2)(ECF No. 12).

       The Motion correctly identifies the relevant judgment which is this Court’s Judgment

dismissing the case on June 3, 2019 (ECF No. 8). Petitioner also avers that he has newly-

discovered evidence which could not have been discovered within the time to file a motion for

new trial under Fed.R.Civ.P. 59(b). However, Bragg does not tell the Court what that evidence is

or why it could not have been discovered within the 59(b) limit. Moreover, neither a trial nor any

evidence-taking proceeding was held in this Court prior to judgment.

       Because Bragg has not met the requirements of Fed.R.Civ.P. 60(b)(2), his Motion should

be denied. Because there a one-year time limit on motions for relief from judgment under Rule

60(b)(2) and Bragg filed on the anniversary of judgment, any renewed motion under 60(b)(2)

would be untimely. Because reasonable jurists would not disagree with this conclusion, it is also

recommended that Petitioner be denied a certificate of appealability and that the Court certify to

                                                1
Case: 2:18-cv-00762-ALM-MRM Doc #: 13 Filed: 06/05/20 Page: 2 of 2 PAGEID #: 64




the Sixth Circuit that any appeal would be objectively frivolous and should not be permitted to

proceed in forma pauperis.



June 5, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                2
